COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Kennedy Richardson v. Harlie Earle

Appellate case number:    01-20-00630-CV

Trial court case number: 2020-33435

Trial court:              280th District Court of Harris County

        On October 5, 2020, appellant, Kennedy Richardson, filed an affidavit of indigence in the
trial court in the above-referenced matter. See TEX. R. APP. P. 20.1(b)(1). On October 5, 2020,
the district clerk filed the clerk’s record. The record reflects that no contest to the affidavit of
indigence was filed. See id. Therefore, the allegations in the affidavit are deemed true, and
appellant is entitled to proceed without advance payment of costs. See id.
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.


Judge’s signature: _____/s/ Sherry Radack____
                    Acting individually  Acting for the Court

Date: ___November 19, 2020____